PER CURIAM.
The defendant in this case was convicted of the offense of mailing an obscene letter in violation of the provisions of section 3893 of the Revised Statutes [U. S. Comp. St. 1901, p. 2658]. The only question for our determination of any importance is whether the letter was of the character of matter made nonmailable by the statute, and of this we have no doubt. The letter is not fit for publication, and we must, therefore, forbear a discussion of its contents. The judgment of the lower court is affirmed.